Case: 20-2133   Document: 13 Page:
         Case 1:04-cr-10029-GAO    1   Date
                                Document 600Filed:
                                              Filed04/01/2021  Entry
                                                    04/01/21 Page 1 ofID:
                                                                       2 6412961




                United States Court of Appeals
                                  For the First Circuit
                                     _____________________
 No. 20-2133

                                        UNITED STATES,

                                              Appellee,

                                                  v.

                                    DANIEL E. CARPENTER,

                                       Defendant - Appellant.
                                       __________________

                                               Before

                                     Lynch, Selya and Kayatta,
                                         Circuit Judges.
                                      __________________

                                           JUDGMENT

                                       Entered: April 1, 2021

         In October 2020, Appellant Daniel E. Carpenter filed a notice of appeal expressly
 designating a district court order entered on February 20, 2019 (the notice of appeal was misfiled
 in this court and then transmitted to the district court). After the appeal was docketed, this court
 entered an order to show cause, flagging the apparent untimeliness of the appeal. See generally
 Fed. R. App. P. 4. Carpenter has responded to that order but has not elucidated any basis for this
 court to treat the operative notice of appeal as timely filed. The appeal is DISMISSED. Any other
 pending motions are denied as moot.


                                                        By the Court:

                                                        Maria R. Hamilton, Clerk




 cc:
 Daniel E. Carpenter
 Mary Beth Murrane
Case: 20-2133   Document: 13 Page:
         Case 1:04-cr-10029-GAO    2   Date
                                Document 600Filed:
                                              Filed04/01/2021  Entry
                                                    04/01/21 Page 2 ofID:
                                                                       2 6412961




 Kelly Begg Lawrence
 Donald Campbell Lockhart
 Michael J. Pineault
 Jonathan F. Mitchell
 Christopher Richard Donato
 Alexandra W. Amrhein
 David G. Lazarus
